Citation Nr: 0330962	
Decision Date: 11/07/03    Archive Date: 11/17/03

DOCKET NO.  97-13 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date prior to March 31, 1992 for 
the granting of a 100 percent evaluation for post-traumatic 
stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Cindy B. Smith, Attorney at 
Law


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran had active military service from March 1969 to 
November 1971.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  
The Board upheld the RO's denial of the veteran's claim.  
The veteran filed a timely appeal to the U.S. Court of 
Appeals for Veterans Claims (Court).

In August 1998, the General Counsel for the Department of 
Veterans Affairs (General Counsel) filed a motion to vacate 
the Board's first decision in this case and to remand this 
matter for development and readjudication.  The Court 
granted the joint motion in October 1998, vacating and 
remanding the case to the Board.

In a March 1999 decision, the Board again denied this claim.  
The veteran again appealed this decision to the Court and a 
joint motion was filed in August 2000 based on a holding of 
the Court of Appeals for the Federal Circuit's (Federal 
Circuit) decision in Hayre v. West, 188 F.3rd 1327, 1333 
(Fed. Cir. 1999).  The Board notes at this point that the 
Hayre decision has been overturned in Cook v. Principi, 258 
F.3rd 1311 (Fed. Cir. 2001), and the underlying basis for the 
second joint motion is clearly now in question.  At any 
rate, the Court granted the Joint Motion by Order dated in 
September 2000, and vacated the March 1999 Board decision.  
In June 2002, the Board then remanded this case to the RO 
for additional development that meets the requirements of 
the second motion.

It appears that the veteran's attorney may be raising a 
claim of clear and unmistakable error (CUE) in a prior RO or 
Board decision, though this is not clear and she has not 
filed such a specific request with the Board.  In the 
following decision, the Board is attempting to adjudicate a 
claim that has been before the VA and Court for many years:  
entitlement to an effective date prior to March 31, 1992, 
for the granting of a 100 percent evaluation for PTSD.  
Under the circumstances of this case, the Board does not 
view the two issues (CUE and the effective date claim) as 
inextricably intertwined.  If the veteran's attorney wishes 
to file a separate CUE claim, she should do so in a separate 
petition.  To the extent that the veteran is arguing, for 
the first time on appeal that there was CUE in a prior VA 
adjudication, because there is no Board decision on any such 
allegation of CUE, it would not be properly before the 
Court.  See 38 U.S.C.A. § 7252(a); Andre v. Principi, 301 
F.3d 1354, 1361-62 (Fed. Cir. 2002) ("each 'specific' 
assertion of CUE constitutes a claim that must be the 
subject of a decision by the [Board] before [this] Court can 
exercise jurisdiction over it"); Russell v. Principi, 3 Vet. 
App. 310, 315 (1992) (en banc) (Board decision on specific 
issue of CUE is necessary for this Court to exercise its 
jurisdiction); see also 38 U.S.C. § 7111(e) (claim of CUE in 
Board decision shall be raised to the Board in first 
instance and decided by Board on merits); Tetro v. Gober, 14 
Vet. App. 100, 107 (2000) (holding that, as matter of law, 
there can be no CUE claim as to Board decision directly on 
appeal); 38 C.F.R. § 20.1400(b) (2002) ("final" Board 
decisions subject to revision on basis of CUE).  
Consequently, as the Board current decision in based on the 
Court's prior actions in this case, this issue is not before 
the Board.  Further delay of this issue, in light of the 
extensive history that will be cited below, is clearly not 
warranted.   
 

FINDINGS OF FACT

1.  In a decision dated in June 1991, the Board granted the 
veteran a 70 percent evaluation for his service-connected 
PTSD.

2.  By a rating action dated in July 1991, the RO 
implemented the Board's grant of a 70 percent evaluation and 
assigned an effective date of August 26, 1988.  The veteran 
was properly notified of that determination; however, he did 
not appeal and the determination became final.

3.  On March 31, 1992, the RO received the veteran's 
informal claim for entitlement to a total disability 
evaluation.

4.  In a May 1996 decision, the Board granted a 100 percent 
rating for PTSD; by rating decision in May 1996, the RO 
assigned a 100 percent rating effective March 31, 1992.

5.  The March 31, 1992 effective date is fixed in accordance 
with the facts found, and is not earlier than the date of 
receipt of the application.


CONCLUSION OF LAW

An effective date prior to March 31, 1992 for the granting 
of an increased rating of 100 percent for PTSD is not 
warranted. 38 U.S.C.A. §§ 5110(a), 5107(b) (West 2002); 38 
C.F.R. §§ 3.155, 3.400(o)(1), (q)(1)(ii) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This enacted legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions 
of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim.  Where laws or regulations 
change after a claim has been filed or reopened and before 
the administrative or judicial process has been concluded, 
the version most favorable to the appellant will apply 
unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

The Board has taken no development of the evidence pursuant 
to 38 C.F.R. § 19.9(a)(2) in this case.  Thus, the decision 
by the United States Court of Appeals for the Federal 
Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), is not 
applicable.  Additionally, the Board notes that pursuant to 
38 U.S.C.A. § 5103(a), upon receipt of a complete or 
substantially complete claim, VA must notify the claimant 
and claimant's representative, if any, of any information or 
evidence which has not already been provided that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(b) 
further provides that if such information or evidence is not 
received by VA within one year from the date of VA's notice 
to the claimant under 38 U.S.C.A. § 5103(a), no benefit may 
be paid or furnished by reason of the claimant's 
application.  One of the regulations promulgated by VA to 
implement VCAA has recently been invalidated.  Specifically, 
the Federal Circuit has held invalid the provisions of 38 
C.F.R. § 3.159(b)(1) which allowed a decision to be made 
before the one-year period for submitting new evidence had 
expired with the proviso that if the information or evidence 
was subsequently provided within the one-year period, then 
VA would readjudicate the claim.  Paralyzed Veterans of 
America, et al. v. Secretary of Veterans Affairs, Nos. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003).  In 
this case, the veteran has been provided more than one year 
to respond to the requests of the VA for information in 
support of his case.  Further, he has either directly or 
indirectly responded to the requests for information and the 
veteran's attorney has stated, in August 2003 communication 
to the Board, that she has not further evidence or argument 
to submit.  

The Board has remanded this case on two occasions and the 
Court has vacated the Board's decisions in this case on two 
occasions, providing more that adequate notice to the 
veteran regarding the evidence he is required in submit in 
this case.  The veteran's attorney in August 2003 stated to 
the RO that she had no additional evidence or argument to 
submit.  Further, the veteran's attorney has cited to the 
VCAA (see written argument of March 2001 at page 6) clearly 
indicating her knowledge of the statue.  The Board views the 
August 2003 communication as an informed waiver of any VCAA 
deficiency with regard to any remaining time period for 
submitted additional evidence as addressed in Paralyzed 
Veterans of America, et al. v. Secretary of Veterans 
Affairs, Nos. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003).    
 
After reviewing the claims folder, the Board finds that 
there has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes all pertinet records.  
Significantly, no additional pertinent evidence has been 
identified by the claimant as relevant to the issue on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with the claim.  Moreover, 
in a many communications between the VA and the veteran and 
his attorney, and the June 2003 supplemental statement of 
the case, the veteran was effectively furnished notice of 
the types of evidence necessary to substantiate his claim as 
well as the types of evidence VA would assist him in 
obtaining.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Furthermore, the veteran has been notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to the benefits sought.  The discussions in 
the rating decision, statement of the case, supplemental 
statements of the case, two prior Board decisions, and the 
pleadings from the Court have informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  The Board therefore finds that the 
notice requirements of the new law and regulation have been 
met.  

The Court has concluded that the VCAA is not applicable 
where the appellant was fully notified and aware of the type 
of evidence required to substantiate his or her claim and 
that no additional assistance would aid in further 
developing the claim.  Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001).  When, as here, there is extensive factual 
development in a case, and there is no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating the claim, the VCAA does not 
require further assistance.  Wensch v. Principi, 15 Vet. 
App. 362 (2001); Dela Cruz; see also 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim").   

Accordingly, on appellate review, particularly in light of 
the fact that the Federal Circuit has overturned the basis 
for the Court's second decision, the Board sees no areas in 
which further development is needed.  The VA has essentially 
met the requirements of the VCAA, and there would be no 
benefit in developing this case further.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).  
Under these circumstances, adjudication of this appeal, 
without further referral to the RO for further consideration 
of the claim under the VCAA, poses no prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. at 394; 
VAOPGCPREC 16-92.  Accordingly, the Board will proceed with 
the adjudication of the appellant's claim. 

II.  Procedural History

On August 26, 1988 the RO received the veteran's initial 
claim of entitlement to service connection for PTSD.  In 
January 1989, the RO granted service connection for PTSD and 
assigned a 30 percent evaluation, effective August 26, 1988.  
The RO mailed notice in March 1989, and the veteran 
perfected a timely appeal.  See 38 C.F.R. §§ 20.200, 20.201, 
20.202, 20.302.

After readjudicating the issue in October 1989, the 30 
percent evaluation was increased to 50 percent, effective 
from August 26, 1988.  Nevertheless, the veteran continued 
to express disagreement with the assigned evaluation.  On 
appellate review in June 1990, the Board remanded the 
increased rating claim for further development.

In June 1991, the Board increased the assigned evaluation 
from 50 to 70 percent; notice was mailed to the veteran.  
The veteran, however, did not appeal the Board's decision to 
the Court.  See generally 38 U.S.C.A. §§ 7104(b), 7266; 38 
C.F.R. § 20.1100.  In July 1991, the RO implemented the 
Board's 1991 decision, awarding an increased evaluation to 
70 percent for PTSD, effective from August 26, 1988.  The RO 
notified the veteran by letter dated in July 1991.  The 
veteran did not appeal the determination.  Therefore, that 
decision became final.  38 U.S.C.A.  § 7105(c); 38 C.F.R. 
§ 20.1103.

On March 31, 1992, the RO received the veteran's informal 
claim for entitlement to a total disability based on 
unemployability.  After reviewing subsequently received 
evidence, the RO, in March 1993, determined that entitlement 
to a total evaluation for PTSD was not warranted; the 
veteran perfected an appeal therefrom.

In May 1996, the Board granted the veteran's appeal of 
entitlement to a 100 percent evaluation for PTSD pursuant to 
38 C.F.R. § 4.16(c).  The RO effectuated the Board's 
determination in a May 1996 rating action, thereby 
evaluating the veteran's PTSD as 100 percent disabling, 
effective from March 31, 1992.  The veteran disagreed with 
the assigned effective date and appealed.

On appellate review on March 18, 1998, the Board found that 
an effective date prior to March 31, 1992 for the assignment 
of a 100 percent evaluation for PTSD was not warranted.  The 
veteran thereafter appealed to the Court.

In an August 1998 Motion for Remand of the Board Decision 
and to Stay Further Proceedings, the General Counsel moved 
the Court for an order vacating the March 1998 decision and 
requested the Court to stay further proceeding in the appeal 
pending its decision upon the motion.  The General Counsel 
thereafter reviewed the pertinent facts of record and 
discussed the bases for the remand.  In the bases for the 
remand section, the General Counsel recalled that the Board 
denied the appellant's claim for an effective date prior to 
March 31, 1992, in part, based on its finding that:

The RO received no evidence during the 
interim period from June/July 1991, the 
date of the Board and RO decisions 
finding that no more than a 70 percent 
evaluation was warranted for PTSD, until 
March 31, 1992, the date of receipt of 
the veteran's claim for an increase.  
Thus, application of the "factually 
ascertainable" provision of 38 C.F.R. § 
3.400(o) is not warranted.  To the 
extent that 38 C.F.R. § 3.400(o) 
specifies a period of one year prior to 
receipt of a claim as the "factually 
ascertainable" period, the Board 
emphasizes that as the veteran failed to 
appeal the Board and RO decisions dated 
in June and July 1991, respectively, no 
earlier effective date can be granted 
based on review of the evidentiary 
record prior to July 1991.  The 
veteran's proper remedy in that respect 
was to appeal those decisions.

After reviewing the foregoing, the General Counsel found, 
such a conclusion, which purports to limit the evidence 
which can be considered in making a determination under 38 
C.F.R. § 3.400(o), does not comport with the Court's holding 
in Hazan v. Gober, 10 Vet. App. 511 (1997), which provides 
that all evidence should be considered when deciding when 
the rating increase was "ascertainable" under 38 U.S.C.A. 
§ 5110(b)(2).  Id. at 518.  Accordingly, the General Counsel 
found that a remand was required for readjudication of the 
claim based upon all the evidence and pursuant to the Hazan 
Court's interpretation of 38 U.S.C.A. § 5110(b)(2).  The 
General Counsel also pointed out that on remand, the 
appellant should be permitted to submit additional evidence 
and argument, in accordance with the Court's holding in 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992), and in 
any subsequent decision rendered by the Board in accordance 
with the remand process, the Board should set forth adequate 
reasons or bases for its findings and conclusions on all 
material issues of fact and law presented on the record.  
38 U.S.C.A. § 7104(d)(1); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

After reviewing the General Counsel's motion, in October 
1998, the Court granted the motion for remand. As such, the 
Board's decision was vacated and remanded pursuant to 38 
U.S.C. § 7252(a).

As noted above, the Court once again vacated the Board's 
March 1999 decision denying entitlement to an effective date 
earlier than March 31, 1992, for the assignment of a total 
disability rating based on the overturned decision based on 
the overturned decision in Hayre.  Upon remand, the Board 
sought to obtain copies of Social Security Administration 
(SSA) records pertaining to the veteran.  Following return 
of the veteran's claims files to the Board, the Board was 
reminded to set forth reasons and bases for its findings and 
conclusions on all material issues of fact and law presented 
on the record, and to apply the doctrine of reasonable doubt 
to its evaluation of the evidence.  Specifically, the Board 
is instructed to fully explain its reasons and bases as to 
our conclusion regarding the issue of when the veteran filed 
a claim for a total disability rating based upon individual 
employability due to service-connected disability.

The veteran's attorney presented written argument and new 
evidence to the Board in March 2001 that included some SSA 
records.  Additional SSA records were obtained by the RO 
following the Board's remand.  Records from SSA indicate the 
veteran filed this claim with SSA in January 1989.  It is 
indicated that the disability began in June of 1988.  The 
medical records do not indicate an increase the veteran's 
disability evaluation from March 1991 to March 1992.  The 
veteran's attorney in August 2003 indicated to the RO that 
she had no additional evidence to submit. 

III.  Analysis

The veteran asserts that he is entitled to an earlier 
effective date prior to March 31, 1992.  The veteran argues 
that he has continuously prosecuted his claim since August 
26, 1988 and that should be the assigned effective date from 
1988.

In this case, review of the record shows that the veteran 
was discharged from military service on November 22, 1971, 
and on August 26, 1988, the RO received his initial claim of 
entitlement to service connection for PTSD.  The record also 
shows after reviewing the veteran's service administrative 
and medical records, as well as his VA and non-VA treatment 
and examination reports and supporting medical statements, 
in a January 1989 rating decision, the RO awarded 
entitlement to service connection for PTSD and assigned a 30 
percent evaluation, effective from August 26, 1988.  A March 
1989 letter notified the veteran of that determination. 
Disagreeing with the assigned evaluation, the veteran 
perfected a timely appeal under 38 C.F.R. §§ 20.200-20.202, 
20.302.

To substantiate his appeal, the veteran submitted a February 
1989 medical statement from P.R.R., Ph.D., noting that the 
veteran received weekly counseling for PTSD, that his 
symptoms included uncontrolled lability, dissociative 
episodes, and social withdrawal, that he had experienced at 
least two major depressive episodes necessitating in-patient 
hospitalization, and that he was totally disabled for any 
employment.  A May 1989 statement from J.A.R., Ph.D., 
stating that the veteran had received weekly counseling 
since 1988 and March and September 1989 statements in which 
P.R.R., Ph. D., reiterated the veteran's symptoms, recorded 
a diagnosis of PTSD, chronic and severe, and maintained that 
the veteran was temporarily totally disabled were also 
submitted.

Based on the foregoing, in October 1989, the RO increased 
the assigned evaluation from 30 to 50 percent, effective 
from August 26, 1988.  The veteran, however, continued to 
disagree with the assigned evaluation.  On appellate review 
in June 1990, the Board remanded the claim for further 
development.

Pursuant to the Board's directives, VA outpatient treatment 
and examination reports extending from November 1988 to 
October 1990 were received.  VA examination reports dated in 
November 1988 and May 1989 essentially show that although 
the veteran's symptoms generally consisted of having 
nightmares, panic attacks, difficulty in relationships and 
maintaining self-esteem, clinical findings were basically 
normal.  The diagnosis remained PTSD.  The outpatient 
reports document continued counseling and treatment received 
for PTSD symptoms.

At VA examination in October 1990, after reviewing the 
veteran's social and medical history and recalling his 
symptoms, the examiner reported that mental examination 
revealed essentially normal findings although the veteran 
was somewhat rigid, rarely smiled, and remained emotionally 
distant. The impression was PTSD.  The examiner acknowledged 
that the veteran's symptoms had not improved since 1988; 
however, his overall functioning had improved, as a result 
of therapy.  The examiner stated that the veteran was 
unlikely to pursue employment for the foreseeable future 
because of his belief that he was gravely disabled and could 
potentially cause harm to another, as he almost did due to a 
rage reaction several years earlier.

After reviewing the foregoing, by decision dated in June 
1991, the Board increased the 50 percent evaluation to 70 
percent, and within the same month, a copy of that decision 
was provided to the veteran.  It is noted that in the 1991 
decision, the Board acknowledged the presence of the medical 
opinions which indicated that the veteran was unable to work 
because of his PTSD; however, in spite of the foregoing, the 
Board reasoned that at his most recent VA examination, the 
examiner stated that the veteran would probably not pursue 
work due to his own beliefs of severity of his disability 
and his fear of harming someone.  After acknowledging that 
the veteran's PTSD required regular outpatient treatment and 
that he had been unable to engage in employment for some 
time, the Board increased the evaluation to 70 percent.  The 
veteran did not appeal to the Court under 38 U.S.C.A. 
§§ 7104(b), 7266; 38 C.F.R. § 20.1100, nor has he file a 
claim of CUE based on this decision.  Also, the RO, by a 
July 1991 rating decision, implemented the Board's June 1991 
determination, thereby evaluating the veteran's PTSD as 70 
percent disabling, effective from August 26, 1988.  

Notice of the decision was mailed on July 29, 1991; the 
veteran did not appeal the rating action.  As such, that 
determination became final. 38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 20.1103.

The record then shows that on March 31, 1992, the RO 
received the veteran's informal request, VA Form 21-4138, 
for entitlement to a total disability rating based on 
unemployability.

In response to the veteran's claim, a VA examination and 
Social and Industrial Survey was accomplished in August 
1992.  During the examiner's and social worker's interviews, 
the veteran generally verified that he continued to receive 
counseling and treatment.  The veteran added, since 
revisiting in-service events his PTSD symptoms, he 
experienced depression, rage, self-destructive anger, 
startled response, and flashbacks, had increased in severity 
and had become more exaggerated.  Symptoms of experiencing 
sleeplessness, nightmares, anxiousness, restlessness, and 
feelings of survivor's guilt were also presented.  During 
the interviews, it was acknowledged that the veteran had 
remarried for the third time although he and his spouse 
lived in separate households.  The veteran lived with his 
parents.  It was also noted that the veteran had worked in 
14 jobs over 12 years, as he incurred difficulty with 
sustaining an interest in his work.  The veteran argued that 
he had not worked since 1988 and spent most of his time 
alone.  The veteran spent eight to ten hours a day 
researching biblical themes.  He had difficulty shopping 
because of crowds, which created anxiety and irritability.  
It was noted that the veteran was highly critical and 
cynical and socially isolated and preoccupied with himself.

The examination report reveals that on mental status 
evaluation, the veteran had an overall alienating attitude 
towards others without evidence of psychosis.  However, 
cognition, orientation, memory and speech were within normal 
limits.  His mood was one of frequent anger and 
outspokenness, which alienated listeners.  The examiner also 
noted that recent sessions included thirty minutes of loud, 
angry, accusatory blaming of the examiner, but on 
examination, the veteran was cooperative although tense, and 
anxious, with occasional moderately visible anger.  The 
examiner commented that the veteran's social impairment was 
profound, as he was gravely impaired by a highly negative 
self-sabotaging attitude, as far as getting along with 
others in either a work or social setting and by his PTSD 
symptoms.  The diagnosis was PTSD and the examiner stated it 
was clear that the veteran was unable to sustain work in an 
organized work setting or sustain normal social 
relationships.

In a March 1993 rating action, the RO denied entitlement to 
a total evaluation for PTSD, and in response, the veteran 
appealed.  On appellate review in May 1996, the Board 
granted the veteran's appeal and increased the 70 percent 
evaluation to 100 percent pursuant to 38 C.F.R. § 4.16(c).  
The RO implemented the Board's determination by a May 1996 
rating decision in which a 100 percent evaluation was 
assigned, effective from March 31, 1992.  The veteran 
disagreed with the assigned effective date and, as detailed 
above, this appeal ensued.

As noted above, the veteran seeks entitlement to an earlier 
effective date prior to March 31, 1992.  As a general rule, 
Title 38 of the United States Code provides that, unless 
specifically provided otherwise, the effective date of a 
claim for increase of compensation shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application.  38 U.S.C.A. § 
5110(a).  However, Title 38 of the United States Code also 
provides that the effective date of an award of increased 
compensation shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, 
if application is received within one year from such date.  
38 U.S.C.A. § 5110(b)(2).

The applicable regulations provide that except as provided 
in paragraph (o)(2) of this section and § 3.401(b), the 
proper effective date is the date of receipt of claim or 
date entitlement arose, whichever is later. 38 C.F.R. § 
3.400(o)(1).  It also provides that for disability 
compensation, the proper effective date is the earliest date 
as of which it is factually ascertainable that an increase 
in disability had occurred if claim is received within 1 
year from such date otherwise, date of receipt of claim. 38 
C.F.R. § 3.400(o).

38 C.F.R. § 3.400(q) provides that for new and material 
evidence, other than service department records, received 
within an appeal period or prior to an appellate decision, 
the effective date will be as though the former disposition 
had not been rendered. 38 C.F.R. § 3.400(q)(1)(i).  However, 
for new and material evidence received after final 
disallowance, the proper effective date is the date of 
receipt of the new claim or date entitlement arose, 
whichever is the later. 38 C.F.R.§ 3.400(q)(1)(ii).

In Harper v. Brown, 10 Vet. App. 125, 126-27 (1997), the 
Court held that "38 U.S.C. § 5110(b)(2) and 38 C.F.R. § 
3.400(o)(2) are applicable only where the increase precedes 
the claim (provided also that the claim is received within 
one year after the increase)."  Id.  The Court further 
stated that the phrase "otherwise, date of receipt of claim" 
provides the applicable effective date when a factually 
ascertainable "increase" occurred more than one year prior 
to receipt of the claim for increased compensation.  Id.; 
See VAOPGCPREC 12-98 at 2 (September 23, 1998).  That is, 
because neither 38 U.S.C.A. § 5110(b)(2) nor 38 C.F.R. 
§ 3.400(o)(2) refer to the date of the claim as the 
effective date of an award of increased disability 
compensation, the effective date for increased disability 
compensation is the date on which the evidence establishes 
that a veteran's disability increased, if the claim is 
received within one year from such date.  The effective date 
of an increased rating would be the date of claim only if 
the claim is not received within the year following the 
increase in disability, as explained in Harper and 
VAOPGCPREC 12-98 at 3.

After reviewing all of the evidence of record and applicable 
law and regulations, the Board finds that entitlement to an 
earlier effective date prior to March 31, 1992 is not 
warranted.  The Board recognizes that in January 1989, the 
veteran's service-connected PTSD disability was evaluated at 
30 percent, effective from August 26, 1988; that in response 
to expressed disagreement, in October 1989 the 30 percent 
evaluation was increased to 50 percent; and in a July 1991 
rating action, the RO, effectuating a Board's June 1991 
decision, which was based on the entire evidence of record 
present, increased the evaluation from 50 percent to 70 
percent, effective from August 26, 1988.  The Board also 
recognizes and points out that the record clearly shows that 
in July 1991, notice of the determination was mailed to the 
veteran, but the veteran did not express disagreement within 
the applicable time period thereafter.  As such, the June 
1991 Board decision and July 1991 rating decision became 
final. 38 U.S.C.A. §§ 7104(b), 7105(c); 38 C.F.R. § 3.104.  
Simply stated, the veteran's argument that his has appealed 
this case from 1988 is not correct.  

When the Board disallows a claim, that claim may not 
thereafter be reopened and allowed and the claim, including 
decisions of degree of disability, will be accepted as 
correct in the absence of clear and unmistakable error.  38 
U.S.C.A. § 7104(b); 38 C.F.R. § 3.104, 3.105.  Also, if no 
notice of disagreement is filed with a year of a RO action 
or determination, the determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation. 38 U.S.C.A. § 7105(c).  
Here, the June 1991 Board decision and July 1991 rating 
decision are final and the veteran has not alleged or 
identified a clear and unmistakable error in the Board 
decision or any rating determination of record. Accordingly, 
the RO's July 1991 decision, effectuating the Board's 1991 
decision, which determined that the veteran's PTSD was 70 
percent disabling, effective from August 26, 1988 is final 
and binding.

As noted above, unless specifically provided otherwise, the 
effective date of a claim for increase of compensation shall 
be fixed in accordance with the facts found, but shall not 
be earlier than the date of receipt of the application.  38 
U.S.C.A. § 5110(a).  Also, for new and material evidence 
received after final disallowance, the proper effective date 
is the date of receipt of the new claim or date entitlement 
arose, whichever is the later. 38 C.F.R. § 3.400(q)(1)(ii).  
On March 31, 1992, the RO received the veteran's informal 
claim for entitlement to a total rating based on individual 
unemployability, 38 C.F.R. § 3.155, and in response, in 
August 1992, a disability examination and Social and 
Industrial Survey were accomplished.  After reviewing the 
foregoing evidence, in March 1993 the RO determined that 
entitlement to a total rating based on individual 
unemployability was not warranted. Disagreeing with the 
determination, the veteran filed an appeal.  

On appellate review in May 1996, the Board granted the 
veteran's appeal, thereby establishing entitlement to a 100 
percent evaluation under 38 C.F.R. § 4.16(c). Within the 
same month and by a rating determination, the RO effectuated 
the Board's decision and assigned an effective date of March 
31, 1992, the date of receipt of the veteran's informal 
claim.

In the case at hand, either the provisions of 5110(a) or 
3.400(q)(1)(ii) are applicable. That is, the effective date 
of the veteran's claim is governed by the later of the (1) 
date of the claim and (2) the earliest date it is factually 
ascertainable that an increase in disability had occurred, 
i.e., date entitlement arose under 38 U.S.C.A. § 5110(a) and 
38 C.F.R. § 3.400(q)(1)(ii).  As noted above, the RO 
assigned the date of receipt of the claim, March 31, 1992, 
as the effective date for each increase, even though the 
actual evidence supporting the increased evaluation allowed 
was not actually produced until after the receipt of the 
claim.  The requisite criteria for a 100 percent rating for 
the service-connected disability was not initially met until 
a VA examination was accomplished in August 1992, as the 
record shows that in reaching its 1996 determination, the 
Board relied heavily on this evidence of record. 
Nevertheless, the assigned effective date was the date of 
receipt of the claim and as such, in this case, March 31, 
1992 is the earliest effective date allowable.

The Board acknowledges the veteran's contentions presented 
on appeal, he is entitled to an earlier effective date to 
August 26, 1988 because since that time he has consistently 
and timely filed appeals for increased evaluations 
associated with his service-connected PTSD. The Board is 
also cognizant of the fact that it must review "all the 
evidence or record (not just evidence not previously 
considered). Hazan, 10 Vet. App. at 521.  However, even 
after reviewing the entire evidence of record, the record 
still shows that entitlement to an earlier effective date 
prior to March 31, 1992 is not warranted.

In this case 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 
3.400(o)(2) are inapplicable because the filing of the claim 
received on March 31, 1992 preceded the medical evidence 
which provided the basis for the increase.  38 U.S.C.A. § 
5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only 
where the increase precedes the claim (provided also that 
the claim is received within one year after the increase).  
See Harper, 10 Vet. App. at 126-127.  Thus, in this case the 
general rule, 38 U.S.C.A. § 5110(a) applies, the effective 
date of a claim for increase of compensation shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the date of receipt of the application.  

In this regard, the Board emphasizes that there is no 
evidence of record within a year prior to March 31, 1992, 
demonstrating that the veteran's PTSD disability had 
increased in severity during that period.  The fact that the 
veteran was unemployed, in and of itself, cannot provide a 
basis to conclude that the veteran was entitled to a 100 
percent rating before March 1991. Recent records obtained 
from SSA also do not indicate an increase the severity of 
the veteran's PTSD from March 1991 to March 1992. 

The Board acknowledges that private and VA treatment reports 
extending from November 1988 to October 1990 suggest that at 
that time it was unlikely that the veteran would pursue and 
maintain employment.  Nevertheless, even if assuming that it 
was factually ascertainable that an increased rating to 100 
percent could have been warranted at that time, because the 
veteran's March 31, 1992 informal claim, from which this 
appeal ensued, was not received within a year from the date 
of that evidence, the law, except to correct obvious errors 
(clear and unmistakable error), precludes the assignment of 
an effective date earlier than March 31, 1992.  See Hazan, 
10 Vet. App. at 520-521.  As discussed above, in the June 
1991 decision, the Board after reviewing the veteran's 
claims folder found that entitlement to an increased rating 
to 70 percent and no more was warranted and there is nothing 
in the record indicating that the veteran has alleged that 
the determination was clearly and unmistakably erroneous.  
It is also noted that in its 1996 decision, the Board 
clearly relied on the veteran's August 1992 VA examination 
report and Social and Industrial Survey report when awarding 
entitlement to an increased evaluation to 100 percent.  

The Board's unappealed final decision in June 1991 is 
determinative, as a matter of law, that evidence before it 
did not show that entitlement to an increased rating to 100 
percent was warranted and because of the finality of that 
decision, the veteran is "collaterally estopped from 
relitigating the same issue based upon the same evidence, 
albeit for a different purpose."  38 U.S.C.A. § 7104(c) (The 
Board is bound in its decisions by VA regulations, 
instructions to the Secretary, and the precedent opinions of 
the VA General Counsel.); See Hazan, 10 Vet. App. at 520 
(citations omitted).  The veteran cannot receive entitlement 
to an effective date prior to July 1991 in light of the June 
1991 Board decision and the effective date for his claim may 
not be earlier than the date of receipt of application 
(March 31, 1992), under 38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(q)(1)(ii).

The Board is also cognizant that applicable regulation 
provides that when new and material evidence, other than 
service department records, is received within the appeal 
period or prior to an appellate decision, the proper 
effective date will be as though the former decision had not 
been rendered.  38 C.F.R. § 3.400(q)(1). In other words, the 
effective date of an increased rating based upon new and 
material evidence received within the appeal period or prior 
to an appellate decision is the date on which the facts 
establish the increase occurred or the date of the original 
claim for increase, whichever is later.  However, as 
discussed above, based upon the facts presented in this 
case, the July 1991 rating action, effectuating the Board's 
prior decision, became final and the RO received the 
veteran's subsequent informal claim on March 31, 1992.  As 
such, the claim presently on appeal is not a pending claim 
"still open on direct review," but rather it is a new claim 
or a claim reopened based on the submission of new and 
material evidence following a final disallowance, the June 
1991 Board decision and July 1991 rating action.  Thus, the 
foregoing provision is inapplicable and the veteran cannot 
receive an effective date earlier than the date of his new 
application or application to reopen.  See generally Smith 
v. West, 11 Vet. App. 134 (1998), citing 38 U.S.C. § 5110(a) 
("the effective date of an award based on . . . a claim 
reopened after final adjudication . . . shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor." (emphasis 
added)); see also Waddell v. Brown, 5 Vet. App. 454, 456 
(1993) (effective date for reopened claim cannot be the date 
of the original claim).  Considering the foregoing, the 
assigned March 31, 1992 effective date is the earliest date 
allowable.

With regard to the most recent joint motion of August 2000, 
as noted above, in the decision in Cook v. Principi, 258 
F.3rd 1311 (Fed. Cir. 2000), the Federal Circuit determined 
that there are only two exceptions to the finality rule.  
First, pursuant to 38 U.S.C.A. § 5108, the Secretary must 
reopen a claim "[i]f new and material evidence [regarding 
the claim] is presented or secured."   Second, a decision 
"is subject to revision on the grounds of clear and 
unmistakable error."  These are the only exceptions to the 
finality of VA decisions.  The Cook decision specifically 
overruled Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999) 
insofar as Hayre held that the existence of "grave 
procedural error" renders a decision of VA non-final. 
Accordingly, the arguments advanced by the veteran's 
representative based on the grave procedural error holding 
of Hayre have been effectively disposed of by the Federal 
Circuit's recent holding in Cook.  In other words, there is 
no basis for finding that either a Board or unappealed RO 
decision in this case is not final because of grave 
procedural error.

The entire basis of the August 2000 joint motion was the 
Federal Circuit's decision in Hayre and the Court's decision 
cited as Tetro v. West, 13 Vet. App. 404 (2000).  This 
decision was withdrawn because the opinion was superseded on 
reconsideration.  See 13 Vet. App. 404-412.  The Court's 
decision in Tetro v. West, 14 Vet. 100, 105 (2000), affirmed 
in Tetro v. Principi, 314 F. 3d 1310 (Fed. Cir. 2003), 
clearly supports the Board's decision in this case.  Thus, 
the entire basis of the August 2000 joint motion has been 
overturned.  Based on the recent decisions from both the 
Court and the Federal Circuit, the recent SSA records 
obtained by the Board cannot provide a basis to grant the 
veteran's claim.  In any event, based on a review of these 
records, the Board finds that they do not provide a basis to 
grant this claim (for reasons clearly indicated above).           

With regard to the written argument submitted by the 
veteran's attorney in March 2001, the Board finds the 
arguments unpersuasive.  Citations by the attorney to the 
veteran's difficulties with PTSD prior to March 31, 1992 do 
not indicate a 100 percent evaluation for this disability 
was warranted prior to March 31, 1992.  In this regard, it 
is important to note that the veteran was receiving a high 
disability evaluation for his PTSD prior to March 31, 1992.  
The evidence only indicates that the 70 percent evaluation 
granted by the Board in June 1991 was warranted, nothing 
more.  It is argued that the VA should provide the veteran 
an earlier effective date of June 1988 for the award of the 
100 percent rating.  However, this argument ignores prior 
final decisions in this case.       

After considering all of the evidence and material of record 
with the doctrine of reasonable doubt specifically in mind, 
the Board is compelled to conclude that there is not basis 
for assigning an effective date for a 100 percent rating for 
PTSD prior to March 31, 1992


ORDER

Entitlement to an effective date prior to March 31, 1992, 
for assignment of a 100 percent evaluation for PTSD is not 
warranted.  The appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in 
your case, then a "Remand" section follows the "Order."  However, you 
cannot appeal an issue remanded to the local VA office because a remand is 
not a final decision. The advice below on how to appeal a claim applies 
only to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to 
do anything.  We will return your file to your local VA office to 
implement the BVA's decision.  However, if you are not satisfied with the 
Board's decision on any or all of the issues allowed, denied, or 
dismissed, you have the following options, which are listed in no 
particular order of importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion 
to vacate, or a motion for revision based on clear and unmistakable error 
with the Board, or a claim to reopen at the local VA office.  None of 
these things is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of Appeal with the 
Court and a motion with the Board at the same time, this may delay your 
case because of jurisdictional conflicts. If you file a Notice of Appeal 
with the Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days 
from the date this decision was mailed to you (as shown on the first page 
of this decision) to file a Notice of Appeal with the United States Court 
of Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 
120 days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to Court is filed on 
time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any 
other VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of 
fact or law in this decision, or stating that new and material military 
service records have been discovered that apply to your appeal. If the BVA 
has decided more than one issue, be sure to tell us which issue(s) you 
want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also 
plan to appeal this decision to the Court, you must file your motion 
within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating 
why you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the 
Board places no time limit on filing a motion to vacate, and you can do 
this at any time. However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the basis of 
clear and unmistakable error? You can file a motion asking that the Board 
revise this decision if you believe that the decision is based on "clear 
and unmistakable error" (CUE).  Send this motion to the address above for 
the Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to 
reopen your claim.  However, to be successful in reopening your claim, you 
must submit new and material evidence to that office. See 38 C.F.R. 
3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to 
the Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have 
indicated their availability to represent appellants.  This information is 
also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent 
within 1 year of a final BVA decision, then the attorney or agent is 
allowed to charge you a fee for representing you before VA in most 
situations.  An attorney can also charge you for representing you before 
the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



